COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 BOBBY MORRIS SULLIVAN,                                         No. 08-15-00120-CV
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                               74th District Court
                                                 §
 SHIRLEY JEAN VAUGHN,                                        of McLennan County, Texas
                                                 §
                        Appellee.                               (TC # 1977-2240-3.2)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court’s letter ruling is not a final

judgment or appealable order, we dismiss the appeal for lack of jurisdiction.

         It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d

191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195.

       Appellant’s notice of appeal states he is appealing a judgment or order entered on

February 27, 2015. The trial court signed a letter ruling on that date, but the letter states: “This

memorandum ruling shall not be considered as an order or findings of fact and conclusions of
law but shall have the same effect as if orally pronounced in open court.” As a general rule, a

trial court’s letters to counsel are not the kind of documents that constitute a judgment, decision,

or order from which an appeal may be taken. See Goff v. Tuchscherer, 627 S.W.2d 397, 398-99

(Tex. 1982)(per curiam); Perdue v. Patten Corporation, 142 S.W.3d 596, 603 (Tex.App.--Austin

2004, no pet.). The letter expressly reflects that the trial court did not intend for it to be an order.

        The Clerk of the Court advised Appellant by letter that the clerk’s record does not contain

a final judgment or appealable order.        The letter further advised Appellant that the Court

intended to dismiss the appeal for want of jurisdiction unless Appellant responded within ten

days and showed grounds for continuing the appeal. Appellant has not filed any response. We

therefore dismiss the appeal for want of jurisdiction.


July 8, 2015
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                                  -2-